NO. 07-06-0330-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL A

                                 AUGUST 15, 2006

                        ______________________________


                    LEMUEL MATTHEW SHELTON, APPELLANT

                                         V.

                        THE STATE OF TEXAS, APPELLEE


                      _________________________________

             FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                 NO. B14964-0305; HONORABLE ED SELF, JUDGE

                        _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                             MEMORANDUM OPINION


      Appellant Lemuel Matthew Shelton was convicted of driving while intoxicated and

sentenced to five years confinement and a $2,500 fine, suspended in favor of community

supervision. On February 6, 2006, the trial court granted the State’s motion to revoke

community supervision and imposed the original sentence. On July 27, 2006, appellant
filed a pro se document indicating he had expressed to his appointed counsel, Laurie Key,

an intent to appeal the judgment revoking community supervision. He maintains an appeal

bond of $20,000 was posted and that he was later arrested for failing to prosecute the

appeal. The Hale County District Clerk confirmed by letter that an appeal bond had been

posted on February 6, 2006. The District Clerk also noted that on April 4, 2006, appellant

was in her office and had expressed an intent to appeal his revocation, but did not file any

documents. We dismiss for want of jurisdiction.


       A defendant must file a written notice of appeal with the trial court clerk within 30

days after the date sentence is imposed. See Tex. R. App. P. 25.2(c) & 26.2(a)(1). The

Texas Rules of Appellate Procedure provide a fifteen-day window in which to file the notice

of appeal if it is accompanied by a motion for extension of time. Tex. R. App. P. 26.3. This

Court is without jurisdiction to address the merits of an appeal and can take no action other

than to dismiss the appeal if it is not timely perfected. See Slaton v. State, 981 S.W.2d
208, 210 (Tex.Cr.App. 1998). Appellant’s intent to appeal expressed in the document filed

on July 27, 2006, is untimely and does not invoke this Court’s jurisdiction.


       Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ of

habeas corpus returnable to the Texas Court of Criminal Appeals. See Tex. Code Crim.

Proc. Ann. art. 11.07, § 3 (Vernon 2005). See also Ex parte Axel, 757 S.W.2d 369, 374

(Tex.Cr.App. 1988) (holding that counsel has a duty to perfect an appeal whether appointed

or retained).


                                             2
      Accordingly, we dismiss the purported appeal for want of jurisdiction.


                                        Don H. Reavis
                                          Justice


Do not publish.




                                           3